FILE COPY




                                       M A N D A T E

TO THE 41ST DISTRICT COURT OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on November 13, 202, the cause
upon appeal to revise or reverse your judgment between

            RAFAEL MORALES,                                           Appellant,

No. 08-18-00172-CR                    and

           THE STATE OF TEXAS,                                        Appellee,

was determined; and therein our said Court made its order in these words:

        The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this April 23, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. 20160D01493